Citation Nr: 9930115	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  97-19 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for status 
postoperative cervical spine fusion at C2-6 and dislocation 
at C4-5, with trapezius sternocleidal muscle weakness, 
currently rated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for left 
posterior iliac crest bone graft donor site.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 1979 
and from June 1981 to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which denied the veteran's claim for a 
disability evaluation in excess of 20 percent for status 
postoperative cervical spine fusion at C2-6 and dislocation 
at C4-5, with trapezius sternocleidal muscle weakness, and 
for a compensable evaluation for left posterior iliac crest 
bone graft donor site.  During the pendency of this appeal, 
in August 1997, the RO granted a 30 percent evaluation for 
the veteran's status postoperative cervical spine fusion at 
C2-6 and dislocation at C4-5, with trapezius sternocleidal 
muscle weakness.

The veteran appealed the March 1997 decision to the Board 
which remanded the case to the RO in December 1998 for 
further development.  After completion of the requested 
development to the extent possible and continued denial of 
the veteran's claim the RO returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  This case was remanded by the Board in December 1998 to 
permit the veteran to undergo a VA examination to assist in 
determining the appropriate rating to be assigned for his 
service-connected status postoperative cervical spine fusion 
at C2-6 and dislocation at C4-5, with trapezius sternocleidal 
muscle weakness, and for his left posterior iliac crest bone 
graft donor site.

2.  The veteran failed to report for two VA examinations in 
March 1999.

3.  The veteran has failed to show good cause for his failure 
to appear for scheduled VA examinations.


CONCLUSIONS OF LAW

The criteria for a disability evaluation in excess of 30 
percent for status postoperative cervical spine fusion at C2-
6 and dislocation at C4-5, with trapezius sternocleidal 
muscle weakness have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §3.655 (1999).

The criteria for a compensable disability evaluation for left 
posterior iliac crest bone graft donor site have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §3.655 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.

The Board remanded this matter in December 1998 for VA 
examinations to determine (1) the current nature and severity 
of the veteran's service-connected right shoulder and 
cervical spine disabilities, (2) whether separate ratings 
should be assigned to these disabilities, (3) the current 
nature and severity of the veteran's service-connected left 
posterior iliac crest bone graft donor site, and (4) whether 
an increased evaluation is warranted for pain upon use, 
weakened movement or excess fatigability.

Although the RO arranged to have the veteran scheduled for VA 
examinations twice in March 1999, the veteran failed to 
report both times.  During an April 1999 telephone contact, 
the RO discussed with the veteran the Board's remand and his 
missed examinations.  Several days after this contact the RO 
provided the veteran with an April 1999 letter requesting 
that if he wished to report for VA examinations to support 
his increased ratings claims that he should return an 
enclosed VA form.  There is no evidence in the claims file 
that the veteran responded to the RO's letter by returning 
the form, or that he sought further contact with the RO or 
the VA medical center at which his examinations were to have 
been conducted.  The veteran's representative submitted a 
statement of the veteran's case dated in July 1999 and an 
Informal Hearing Presentation dated in September 1999.  
Neither of these records address the veteran's failure to 
report for his scheduled VA examinations or his wishes 
pertaining to rescheduled examinations.  The VA clearly has 
fulfilled its duty to assist the veteran and cannot proceed 
further in evaluating his disability without his cooperation.  
The duty to assist is not a "one-way street," and a veteran 
cannot sit passively when his cooperation is essential to 
evaluation of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

When a VA examination is required to establish entitlement or 
to confirm continued entitlement to a benefit and the 
claimant, without good cause shown, fails to report for an 
examination scheduled in connection with an increased rating 
claim, the claim shall be denied.  38 C.F.R. § 3.655(a),(b).  
The Board finds that based upon the veteran's failure to 
report for several scheduled VA examinations, his claim for 
increased ratings must be denied.


ORDER

Entitlement to an increased rating for status postoperative 
cervical spine fusion at C2-6 and dislocation at C4-5, with 
trapezius sternocleidal muscle weakness is denied.

Entitlement to a compensable rating for a left posterior 
iliac crest bone graft donor site is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

